WEIER, Commissioner.
Defendant was convicted of operating a motorcycle upon a highway of this state without wearing a protective headgear, contrary to the prohibition of Section 302.020, *527subd. 3, V.A.M.S. An agreed statement of facts squarely placed defendant in violation of this section on March 17, 1969. The sole defense offered was unconstitutionality of the headgear law because, as stated by the defendant in open court, it is “in violation of the 14th Amendment of the United States Constitution and it abridges my privileges and immunities under the Constitution.” From a judgment of guilt and a sentence requiring payment of a fine of $10.00 and court costs, an appeal was taken by defendant pro se to the Supreme Court of Missouri. It has been transferred to us because of lack of jurisdiction in that court.
The constitutionality of Section 302.020, subd. 3 under attack for being in violation of the Fourteenth Amendment of the United States Constitution has been upheld in State v. Darrah, Mo., 446 S.W.2d 745. Later, the challenge of Fourteenth Amendment violation by this section was again raised and overruled in State v. Cushman, Mo., 451 S.W.2d 17, 18 [1]. This issue, therefore, has been finally ruled by these decisions.
Appellant has filed no brief in this court. An examination of the record reveals no other issue raised in the trial court. As an appellate court we rule only on matters presented to the trial court. State v. Carter, Mo., 399 S.W.2d 74, 79 [8]. There is nothing before us to review. State v. Williams, Mo., 419 S.W.2d 49, 53 [6].
Judgment is affirmed.
PER CURIAM.
The foregoing opinion by WEIER, C., is adopted as the opinion of this Court. Accordingly, judgment is affirmed.
WOLFE, P. J., and BRADY and DOWD, JJ., concur.